—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Garson, J.), dated September 28, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*529The plaintiff broke his ankle when he tripped on a large hole in the surface of a municipal playground while playing basketball with his son and his son’s friend. By the plaintiff’s own calculations, the hole was two feet by two feet, and two inches deep. It was located just to the front and right of a basket. The plaintiff, who was an experienced basketball player, had been “shooting baskets” with the two boys for 30 to 60 minutes before he fell.
Under the circumstances, the Supreme Court properly concluded that the plaintiff assumed the risks inherent in playing on the outdoor basketball court where he sustained his injuries, including those risks associated with the construction of the playing surface and any open and obvious conditions on it (see, e.g., Morgan v State of New York, 90 NY2d 471; Benitez v New York City Bd. of Educ., 73 NY2d 650; Turcotte v Fell, 68 NY2d 432, 438-439; Maddox v City of New York, 66 NY2d 270, 277; Riquelme v City of New York, 251 AD2d 393; Hansman v Village of Lynbrook, 251 AD2d 373; Garafola v City of New York, 247 AD2d 581; McKey v City of New York, 234 AD2d 114, 115; Touti v City of New York, 233 AD2d 496; Marescot v St. Augustine’s R.C. School, 226 AD2d 507). O’Brien, J. P., Friedmann, H. Miller and Smith, JJ., concur.